FILED
                            NOT FOR PUBLICATION                              OCT 21 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NAMSRAIDORJ MIJID,                               No. 12-70208

              Petitioner,                        Agency No. A200-243-475

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 14, 2015**

Before: SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Namsraidorj Mijid, a native and citizen of Mongolia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law, including questions pertaining to our own jurisdiction. Ruiz-Morales v.

Ashcroft, 361 F.3d 1219, 1221 (9th Cir.2004). We dismiss the petition for review.

      We lack jurisdiction to review Mijid’s contentions regarding the IJ’s denial

of his right to counsel and denial of his right to a full and fair hearing because he

failed to raise these due process claims to the BIA. See Barron v. Ashcroft, 358
F.3d 674, 677-78 (9th Cir. 2004) (no jurisdiction over claims not presented below).

We reject Mijid’s contention that his arguments did not need to be exhausted. See

Sola v. Holder, 720 F.3d 1134, 1136 (9th Cir. 2013) (per curiam) (“[C]hallenges to

procedural errors correctable by the administrative tribunal must be exhausted

before we undertake review”) (citation and internal quotation omitted).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     12-70208